Citation Nr: 1029326	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-16 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for diabetes 
mellitus (DM).

2.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the right upper extremity prior to March 
5, 2009, and in excess of 30 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the left upper extremity prior to March 
5, 2009, and in excess of 20 percent thereafter.

4.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to 
September 1967, to include service in the Republic of Vietnam.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In October 2008, the Veteran and his wife testified during a 
hearing before RO personnel: a transcript of that hearing is 
associated with the claims file. 

Inasmuch as the appeal involves disagreement with the initial 
ratings assigned following the grants of service connection for 
peripheral neuropathy of the right and of the left upper 
extremity, the Board has characterized these issues on appeal in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service- connected disability).  
Moreover, while the RO assigned higher initial ratings during the 
pendency of this appeal, as higher ratings are assignable before 
and after March 5, 2009, and the Veteran is presumed to be 
seeking the maximum available benefit, these claims for initial 
higher ratings (as characterized on the title page) remain viable 
on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of service connection for an acquired psychiatric 
disorder, to include PTSD will be considered within the Remand 
section of this document below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is shown to require treatment 
with insulin, restricted diet and regulation of activities.  
Episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization and twice monthly visits to the diabetic care 
provider are not demonstrated.

2.  The Veteran's erectile dysfunction is not manifested by loss 
of erectile power or penile deformity.

3.  The Veteran's mild diabetic retinopathy without clinically 
significant macular edema, does not cause a decrease in visual 
acuity in either eye.

4.  Prior to March 5, 2009, peripheral neuropathy of the right 
and left upper extremity was manifested by no more than 
incomplete, mild symptoms.

5.  Since March 5, 2009, the Veteran's service-connected right 
upper extremity was manifested by no more than moderate 
incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
diabetes mellitus with erectile dysfunction and diabetic 
retinopathy have not been  met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.79, 4.115b, 4.119, Diagnostic Codes 
6006, 6011, 6063-6066, 7522, 7913 (2009). 

2.  The criteria for an initial rating in excess of 10 percent 
for peripheral neuropathy of the right upper extremity prior to 
March 5, 2009, and in excess of 30 percent thereafter, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2009).

3.  The criteria for an initial rating in excess of 10 percent 
for peripheral neuropathy of the left upper extremity prior to 
March 5, 2009, and in excess of 20 percent thereafter, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8515 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a June 2005 pre-rating letter provided notice to 
the Veteran of the  evidence and information needed to 
substantiate his claims for increased ratings and service 
connection on appeal.  This letter also informed the Veteran of 
what information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  The 
letter further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to his 
claims.  An April 2006 letter provided the Veteran with 
information regarding disability ratings and effective dates 
consistent with Dingess/Hartman.  
The April 2007 SOC set forth the criteria for higher ratings for 
diabetes mellitus and for peripheral neuropathy of the right and 
left upper extremities (which suffices for Dingess/Hartman).   
After issuance of the above letters, and proving the Veteran and 
his representative additional opportunity to respond, the RO 
readjudicated each issue on appeal in an October 2008, January 
2009, and June 2009 SSOCs.  Hence, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the SOC or SSOC, is sufficient 
to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical records 
and the reports of VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of the 
October 2008 hearing before RO personnel, as well as various 
written statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II.  Increased ratings

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the 
question for consideration is the propriety of the initial rating 
assigned (regarding peripheral neuropathy of the bilateral upper 
extremities), evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  See Fenderson, 12 Vet. 
App. at 126; see Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods for each of 
the disabilities on appeal.

A.  Diabetes mellitus

The Veteran's diabetes mellitus is currently rated as 40 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7913 
(2009).  Under DC 7913, a 40 percent rating is warranted for DM 
that requires insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is assigned where the Veteran 
requires insulin, a restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or weekly visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned when the Veteran requires more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and  recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  Complications of 
diabetes are evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  Non-
compensable  complications are considered part of the diabetic 
process under DC 7913.  See Diagnostic Code 7913, note (1).

In a May 2005 letter, T.L. Gilligan, D.O, stated that the Veteran 
has insulin dependent diabetes with diabetic neuropathy.  This 
letter was accepted as a claim for an increased rating.  

In a December 2005 letter, T.L. Gilligan, D.O. stated that the 
Veteran has been on insulin, a restricted diet, and regulated 
activities for ten years.

In an April 2007 rating decision, the RO granted a 40 percent 
rating for diabetes, effective May 16, 2005.  

A March 2009 VA diabetes examination report reflects that the 
Veteran takes Insulin.  He denied any history of hospitalization.  
The Veteran is instructed to follow a restricted or special diet 
and is regulated or restricted in his activities.  He denied 
ketoacidosis.  He reports hypoglycemia with activity, more common 
in summer - such as mowing the yard with a riding tractor, 
working in the yard, but says it drops very quickly.  He follows 
with a diabetic care provider every three months.  

In this case, the Board finds that the 40 percent rating assigned 
for the Veteran's service-connected DM properly compensates him 
for the severity of this disability.  In this regard, the Veteran 
has been shown to also require insulin, a restricted diet, and 
regulation of activities to treat his diabetes mellitus, which 
meets the criteria for a 40 percent disability rating.  However, 
there is no evidence of record that the Veteran suffers from 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization or that he requires twice monthly visits to the 
diabetic care provider to warrant the next higher 60 percent 
disability rating.  Furthermore, the Veteran is in receipt of 
separate compensable evaluations for peripheral neuropathy of the 
upper extremities.  Therefore a rating in excess of 40 percent is 
not warranted.

In addition, the RO has identified erectile dysfunction as a 
complication of diabetes, but for which a compensable  disability 
rating is not warranted.  See 38 C.F.R. § 4.115b,  Diagnostic 
Code 7522 (2009).  The Board must thus determine whether a 
compensable disability rating can in fact be awarded for erectile 
dysfunction.

Erectile dysfunction is rated by analogy, to "penis, deformity, 
with loss of erectile power", Diagnostic Code 7522.  See 38 
C.F.R. § 4.20 (2009).  The rating schedule provides a 20 percent 
rating for deformity of the penis with loss of erectile power. 
This is a conjunctive set of criteria; both must be present to 
warrant compensation at the sole authorized level, 20 percent.  
In this case, the medical evidence does not indicate that the 
Veteran has a penile deformity, and he does not contend 
otherwise. Where the criteria for a compensable rating under a 
diagnostic code are not met, as here, a noncompensable rating is 
awarded.  See 38 C.F.R. § 4.31 (2009).

Consequently, there is no basis for payment of compensation for 
erectile dysfunction under the rating schedule.  The Board points 
out that special monthly compensation based on loss of use of a 
creative organ under 38 U.S.C.A. § 1114(k) has in fact been 
awarded. 

The Veteran also suffers from mild diabetic retinopathy.  Damage 
to the retina may be rated as 10 percent disabling if there are 
localized scars, atrophy, or irregularities of the retina that 
are centrally located with irregular, duplicated, enlarged or 
diminished images.  38 C.F.R. § 4.79, DCs 6006, 6011 (2009).  
Otherwise, eye impairment is rated on the basis of impairment of 
central visual acuity.  The best distant vision after the best 
correction by glasses will be the basis for rating.  38 C.F.R. § 
4.79 Diagnostic Codes 6063-6066 (2009).  

In this case, the Veteran underwent a VA eye examination in March 
2009.At that time, the retinal exam revealed mild diabetic 
retinopathy without clinically significant macular edema in both 
eyes, but no other problems or disease process with the eyes.  As 
there is no evidence of damage to the retina, the Veteran's 
retinopathy should be rated on the basis of impairment of visual 
acuity. However, the VA examiner specifically opined that the 
Veteran's retinopathy was not causing a decrease in visual acuity 
in either eye.  Therefore, the Board finds that his diabetic 
retinopathy does not warrant a separate compensable evaluation.

The above determination is based on consideration of  pertinent 
provisions of the rating schedule.  The Board points out that 
there is no showing that, at any point during the appeal period, 
that the Veteran's DM has reflected so  exceptional or so unusual 
a disability picture as to warrant  the assignment of any higher 
rating on an extra-schedular  basis.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  In this case, the rating  criteria reasonably describe 
the Veteran 's disability level and symptomatology and provides 
for additional or more severe symptoms than currently shown by 
the evidence; thus, his disability picture is contemplated by the 
rating schedule,  and the assigned schedular evaluation is, 
therefore,  adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).   Consequently, referral for extraschedular consideration 
is  not warranted. 

B.  Peripheral neuropathy of the right and left upper extremity

The Veteran's peripheral neuropathy of the right and left upper 
extremity is rated under Diagnostic Code 8515 for paralysis of 
the median nerve. 

Under Diagnostic Code 8515, for the minor and major hand, mild 
incomplete paralysis of the median nerve warrants a 10 percent 
evaluation, for the minor hand moderate incomplete paralysis of 
the median nerve warrants a 20 percent evaluation and for the 
major hand a 30 percent evaluation, and severe incomplete 
paralysis of the median nerve warrants a 40 percent evaluation 
for the minor hand and 60 percent for the major hand.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normal, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the place of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of index 
finger and feeble flexion of middle finger, inability to make a 
fist, and the index and middle finger remain extended; inability 
to flex the distal phalanx of the thumb, defective opposition and 
abduction of the thumb at the right angle to the palm; weakened 
flexion of the wrist; and pain with trophic disturbances warrants 
a 60 percent evaluation for the minor hand and 70 percent for the 
major hand.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for complete 
paralysis for a particular nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  When the involvement is 
bilateral, the ratings should be combined with application of the 
bilateral factor.  38 C.F.R. § 4.124a.

The rating schedule provides the following guidance in evaluating 
the severity of disabilities of peripheral nerves:

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis. See nerve involved for diagnostic code 
number and rating. The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in this 
section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis. 38 
C.F.R. § 4.123 (2009).

Neuralgia, cranial or peripheral, characterized usually by a dull 
and intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum equal 
to moderate incomplete paralysis.  See nerve involved for 
diagnostic code number and rating.  Tic douloureux, or trifacial 
neuralgia, may be rated up to complete paralysis of the affected 
nerve.  38 C.F.R. § 4.124 (2009). 

An October 2005 VA diabetes examination report reflects that the 
Veteran complained his hands were stiff and tingly with 
intermittent numbness.   Peripheral pulses was 1+ and equal in 
both upper extremities.  The diagnosis was peripheral neuropathy 
of the bilateral upper extremities that was secondary to poorly 
controlled diabetes.

A December 2005 rating decision granted service connection for 
peripheral neuropathy, both upper extremities and assigned an 
initial noncompensable rating effective October 13, 2005.  

In an April 2007 rating decision, the RO granted increased 
ratings of 10 percent for peripheral neuropathy involving the 
right upper extremity and for the left upper extremity, effective 
from October 13, 2005, based on mild neurologic disability.

A March 2009 VA peripheral neuropathy examination report reflects 
that the Veteran is prescribed Gabapentin as treatment.  He has 
not had a history of hospitalization or surgery.  He has symptoms 
in both hands and up the arms.  The symptoms are weakness, 
stiffness, numbness, paresthesias, pain, and impaired 
coordination.  He describes tingling, pins and needles, and 
burning regarding type of paresthesias, dysesthesias, or other 
symptoms.  Regarding incoordination, he stated that he has a very 
difficult time holding and picking up small objects (i.e. coins).  
Motor examination revealed muscle strength intact and equal.  
Grip strength 30 pound bilaterally.  Sensory function of his 
right upper extremity reveals that pain, light touch, and 
position sense are absent in his hand, decreased in palm, and 
normal at wrist.  Nerve affected is the superficial "seonary" 
nerves.  Reflex examination was 1+ bilaterally.  Muscle atrophy 
was not present, there was no abnormal muscle tone or bulk, no 
tremors, ticks or other abnormal movement.  No function of any 
joint was affected by the nerve disorder.  The diagnosis was 
peripheral neuropathy of the bilateral upper extremities.  There 
are effects on usual daily activities in that the Veteran reports 
not having strength in his hands, descriptions include that he 
cannot lift things off shelves, hard to get a grip on utensils, 
and can't tie a tie. 

In a June 2009 rating decision, the RO granted a higher 30 
percent rating for peripheral neuropathy of the right upper 
extremity, being the major extremity, effective March 5, 2009, 
the date of the VA examination showing an increase in severity.   
In addition, the RO granted a higher 20 percent rating for 
peripheral neuropathy of the left upper extremity, being the 
minor extremity, also effective March 5, 2009.  Such ratings are 
based on symptoms of incomplete paralysis of hand movements which 
are moderate.

In this case, the evidence of record does not support the 
assignment of ratings in excess of 10 percent for the Veteran's 
peripheral neuropathy of the right and the left upper extremity 
for the period prior to March 5, 2009.  This is so because there 
is no evidence to support a finding that the incomplete paralysis 
exhibited in either hand is more than mild.  This period reflects 
that the involvement is wholly sensory, primarily manifested by 
numbness and tingling in the hand.  There is no evidence during 
this period that actual functional impairment in the hand is 
attributable solely to the neuropathy.  Hence, the manifestations 
during this time period are not of such severity to characterize 
these disabilities as moderate incomplete paralysis.  Thus, a 
rating in excess of 10 percent for the period prior to March 5, 
2009 is not warranted.

In regards to a rating in excess of 30 percent for the right 
upper extremity and in excess of 20 percent for the left upper 
extremity, the Board notes that the RO determined, essentially, 
that the evidence of record more closely approximated the 
criteria for moderate incomplete paralysis of the median nerve.  
A rating higher than 30 percent and 20 percent, respectively, 
does not apply, as the medical evidence does not rise to the 
level of severe incomplete paralysis of the median nerve in 
either extremity.  In this regard, the March 2009 VA examination 
reflects that the Veteran's muscle strength is equal and intact 
with grip strength of 30 pounds, bilaterally.  There was no 
muscle atrophy.  The effects on daily activities were mostly 
moderate, with one being mild and one being severe.  Thus, the 
Board finds that since the March 5, 2009 VA examination, the 
evidence does not reflect manifestations sufficient to 
characterize the Veteran's service-connected right and left upper 
extremity disabilities as "severe."  That is, the Veteran's 
current symptoms do not approach the above-average or severely 
disabling range and are best described as moderate, thus 
warranting his current respective 30 and 20 percent disability 
ratings but no more.  

The Board has also considered whether a higher rating for 
peripheral neuropathy is warranted on an extra schedular basis.  
During the October 2008 RO hearing, the Veteran stated that he 
used to be able to work for a couple of hours a week, but due to 
his peripheral neuropathy of the bilateral upper extremities it 
is much less than that now.  During the March 2009 VA peripheral 
nerve examination, the Veteran stated that he took an early 
retirement as a carpenter from a plant.  He indicated that he is 
unable to perform sedentary employment due to peripheral 
neuropathy in his hands.  It is noted that a total rating for 
individual unemployability has been assigned from October 2008, 
recognizing the overall impairment.  There is no showing 
otherwise that the rating schedule for peripheral neuropathy does 
not otherwise contemplate the findings reported.  As such an 
extraschedular rating is not indicated.  See Thun, supra.

In light of the above, there is no basis for staged ratings,  
pursuant to Fenderson and Hart, and the claims for higher rating 
for diabetes mellitus and for peripheral neuropathy of the right 
and left upper extremities must be denied.   In reaching this 
decision, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance of 
the evidence is against the claims, the doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  


ORDER

A rating in excess of 40 percent for diabetes mellitus is denied. 

An initial rating in excess of 10 percent for peripheral 
neuropathy of the right upper extremity prior to March 5, 2009, 
and in excess of 30 percent thereafter, is denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left upper extremity prior to March 5, 2009, 
and in excess of 20 percent thereafter, is denied.


REMAND

Effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for posttraumatic stress 
disorder (PTSD) by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror. 

The Veteran contends that he suffers from an acquired psychiatric 
disorder, to include PTSD, resulting from his base camp coming 
under mortar attack in 1966 at Dragon Mountain, near Pleiku, 
Vietnam.  In addition, he asserts that some soldiers were killed; 
however, he does not remember their names.  The Veteran has 
reported other stressors as well, including a jeep accident in a 
convoy.  He has not provided sufficient detail to confirm these 
reported stressors, and should do so, especially in view of the 
change in the regulation.

Additionally, it has been reported that he has received treatment 
for psychiatric symptoms since 1991.  Dr. G. reported treating 
mood swings from 1991.  Those records have not been requested and 
should be.

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO/AMC should contact the appellant 
for a listing of all treatment for 
psychiatric impairment that he has had since 
service.  For all private treatment rendered 
he should provide a release of information.  
Specifically, a release for the records of 
Dr. G. should be requested.  Dr. G. should be 
requested to provide copies of his treatment 
records as opposed to a statement or summary 
of those records.  To the extent that records 
are requested that are not obtained, the 
claims folder should contain documentation of 
the attempts made.

2.  Appellant should be contacted to provide 
specific information concerning any attack on 
his base.  He should provide the name of the 
base, the approximate time of the attack and 
the unit to which he was attached.  
Thereafter, appropriate steps should be 
undertaken to verify the attack on the base 
or other stressors detailed.  

3.  Thereafter, a VA psychiatric examination 
should be performed by an appropriate 
examiner in order to determine the etiology, 
nature and severity of any psychiatric 
illness, to include PTSD.  The claims folder 
must to be made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner should opine 
whether the Veteran's claimed stressors, as 
identified above, is/are related to the 
Veteran's fear of in-service hostile military 
or terrorist activity.

In addition, after reviewing the claims file 
and examining the Veteran if any other 
acquired psychiatric disorder is found, the 
etiology of that disorder should also be set 
out, to include whether it is more likely 
than not (50 percent probability or higher) 
was related to the Veteran's military 
service. 

The examiner should set forth all examination 
findings, together with the complete 
rationale for all conclusions reached.

4.  Thereafter, the RO/AMC should 
readjudicate the remaining claim.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a SSOC.  An appropriate period 
of time should be allowed for response before 
the claims file is returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


